ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-336, recommending that ANTHONY F. MALANGA, JR., of MOUNTAINSIDE, who was admitted to the bar of this State in 1982, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) and (c) (failure to communicate with clients), RPC 1.7(a)(1) (conflict of interest), RPC 1.8(e) (provision of financial assistance to clients in connection with pending or contemplated litigation), RPC 1.15(c) (failure to keep disputed property separate and intact until the dispute was resolved), RPC 3.2 (failure to expedite litigation), RPC 8.4(b) (commission of a criminal act that reflects adversely on the attorney’s honesty, trustworthiness, and fitness as a lawyer), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), RPC 8.4(d) (engaging in conduct prejudicial to the administration of justice), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153;
And ANTHONY F. MALANGA, JR., having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ANTHONY F. MALANGA, JR., be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that ANTHONY F. MALANGA, JR., be and hereby is permanently restrained and enjoined from practicing law; and it is further
*3ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by ANTHONY F. MALANGA, JR., pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that ANTHONY F. MALANGA, JR., comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.